Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species F (the third “pensioning” component as seen in Figures 18-22), corresponding claims 1-3 and 6-12 in the reply filed on 05/05/2022 is acknowledged. However, reviewing claims 4-5, 7-12, these  claims belong to the non-elected species (the first and second “pensioning” components) and claims 2-3, 6, 13-18 belong to the elected species (the third “pensioning” component as seen in Figures 18-22), and claim 1 is generic claim. Thus, claims 1-3, 6, 13-18 are elected and examined below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in Para. 97 is discussed the component “7”, but the reference “7” is not in drawings.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded hole in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. Therefore, the language “pensioning” used in the abstract is unclear. What is the constitution of “pensioning” in a chain saw? Is it typo “tensioning”, instead of “pensioning” right?
The lengthy specification (22 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For examples, the language “pensioning” in the specification, Paras. 2, 4, 6-9, 19, 28-34, 37-47 is unclear what it is meaning in the chain saw. Is it typo right?
The reference “713” is discussed in two different parts: A plurality of inner ring gears 713 in Paras. 95 and 102; the ring gear 713 of the third knob 71 in Para. 99 and 103. 
Looking at Figures 19 and 21, there are only one sun gear 7331, five planet gears 7332, and one inner ring gear 713 of the knob 71. So, where are the inner ring gears 713?
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1, line 7 limitation “a driving member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “driving or for driving”; and third, the "member" is not modified by sufficient structure to perform the recited function because "driving" preceding member describes the function, not the structure of the member. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the language “pensioning” used in the limitation “a pensioning component” is unclear what the “pensioning” is meaning in a chain saw. Examiner has reviewed all meanings of “pensioning”, but could not find any means used in a chain saw. Is it typo right? Claims 2-3 and 13 have the same issue.
The scope of Claim 14 is confusing and unclear. Claim 14 requires to have “a plurality of inner ring gears are arranged on an inner wall of the knob for matching with the at least one planetary gear” (emphasis added). Looking at Figures 19 and 21, there is only ONE inner ring gear 713 arranged on an inner wall of the knob for matting the planetary gears 7332 and Applicant’s Specification, Para. 99 recites “An outer side of the planetary gear 7332 is engaged with the ring gear 713 of the third knob 71”. Thus, it is confusing and unclear what scope should be given this “plurality of inner ring gears”.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-3, 6, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN201353802Y and Translation).
Regarding claim 1, as best understood, Chen shows a chain saw (Figure 1), comprising:
a housing (16, Figures 1-3);
a guiding plate (12) installed on the housing and being movable forward and backward relatively to the housing (Para. 42 “the chain plate 12 can move relative to the housing 8 along the longitudinal direction of the housing 8, so that the distance between the chain plate 12 and the sprocket 10 can be changed”);
a chain (14, Figure 1) arranged around the guiding plate;
a power system installed on the housing and driving the chain (Figures 1-3 and Para. 4); and
a tensioning component (18, Figure 3) comprising a knob (181), a driving member (25-26) and a transmission assembly (182, 20, 22) arranged between the knob and the driving member;
wherein, when the chain is in a loose state (the chain is not tension), the knob is forced to rotate and drives the transmission assembly to rotate, the transmission assembly then drives the driving member to rotate, and the driving member drives the guiding plate to move to tension the chain (Paras. 43-44); when the chain is in an extension state, the knob is forced to rotate, the driving member stays still, and a skidding inside the pensioning component is generated (Para. 44 “the rotating device 18 continues to rotate until the moving chain plate 12 After the binding force generated by the saw chain 14 exceeds the snap-on clutch force in the snap-on clutch device, the snap-on clutch device makes the rotating device 18 unable to drive the gear 25 to rotate, and the rotating device 18 continues to complete the work of pressing the chain plate 12, At this time, the gear 25 remains in a static state, that is, the saw chain 14 keeps a certain tension unchanged”).
Regarding claim 2, as best understood, Chen shows that the skidding inside the tensioning component is generated between the transmission assembly and the knob, or between the transmission assembly and the driving member, or between parts of the transmission assembly (see Para. 44 and the discussion in claim 1 above).
Regarding claims 3 and 6, as best understood, Chen shows that the knob comprises a pin (182, Figure 3) with a thread hole (Para. 45 “the inside of the clamping sleeve 182 is hollowed out and provided with an inner thread), the housing comprises a bolt (13, Figure 1) passing through the guiding plate, and the pin is in threaded connection with the bolt to fix the tensioning component to the housing (Para. 45); and wherein when the chain is in the extension state, rotating the knob enables the pin tightly pressing the guiding plate (Para. 45 “he clamping sleeve 182 can be tightened on the bolt 13” and Para. 46) and the pin with an end passing through the transmission assembly and the driving member (Figure 3), and the end is sheathed with a retaining ring (28).
Regarding claim 13, Chen shows that the transmission assembly comprises a releasing block (22), an elastic member (20) and a gear set (221, 241, 25, 261, 151, 152), the releasing block engages with the knob (it is engaged with the knob because of the clamping sleeve 182), and the elastic member is arranged between the knob and the releasing block (Figure 3), the releasing block comprises a plurality of inner teeth (221), and the gear set comprises a plurality of outer teeth (241); when the chain is in the loose state, the knob drives the releasing block to rotate, and the releasing block drives the gear set to rotate through the cooperation of the inner teeth and the outer teeth, then the gear set drives the driving member to rotate; when the chain is in the extension state, the skidding inside the tensioning component is generated between the inner teeth and the outer teeth (see the discussion in claim 1 above).
Regarding claim 16, Chen shows that the knob comprises a resisting block (24), and the releasing block comprises a resisting groove (one of grooves between teeth 221) engaging with the resisting block.
Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al (US 2011/0308096) hereinafter Yu.
Regarding claim 1, as best understood, Yu shows a chain saw (Figure 1), comprising:
a housing (6, Figure 1);
a guiding plate (9) installed on the housing and being movable forward and backward relatively to the housing (Para. 26);
a chain (11, Figure 1) arranged around the guiding plate;
a power system installed on the housing and driving the chain (Figures 1-3 and Para. 26 “a motor”); and
a tensioning component (Figure 3) comprising a knob (15), a driving member (33) and a transmission assembly (10) arranged between the knob and the driving member;
wherein, when the chain is in a loose state (the chain is not tension), the knob is forced to rotate and drives the transmission assembly to rotate, the transmission assembly then drives the driving member to rotate, and the driving member drives the guiding plate to move to tension the chain (Para. 27); when the chain is in an extension state, the knob is forced to rotate, the driving member stays still, and a skidding inside the pensioning component is generated (Para.28  “the rotating device 15 keeps moving until the constraint force of the saw chain 11 on the moving chain guide 9 exceeds the friction force by the friction clutch 10, the friction clutch 10 makes the rotating device 15 unable to drive the eccentric wheel 33 to move”).
Regarding claim 17, Yu shows that the driving member comprises at least one spiral guiding rail (33a, Figure 3), and wherein the guiding plate comprises a guiding rail groove (93, Figure 1) and a positioning plate (91), the positioning plate comprises protrusions matched with the driving member (Para. 27).
Regarding claim 18, Yu shows that the transmission assembly comprises a bracket (31), and the bracket is fixed to the driving member by a plurality of fasteners (as the claim is written, it is not provided a guidance or structures of fasteners as resulted it is not clear what type of fasteners are, therefore, a hole connection part 33b connects the connection device 313 and the bolt 13 are held the parts 31 and 33 together and met the requirement). 
Allowable Subject Matter
Claim 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 14 is  free of the prior art because the prior art does not teach or suggest the feature of using a plurality of planetary gears with a sun gear for matting an inner ring gear of the knob in the tensioning component with other limitations, as set forth in claims 1 and 13.
There are many art show a plurality of planetary gears with a sun gear in transmissions, for examples Dunn (US 2017/0204949), Pickard (US 3116892), Chen (US 2022/0142304), and Zhou (US 2011/0287887) are non-analogous art  and use a plurality of planetary gears with a sun gear in transmissions for different purposes. Therefore, there appears to be no justification to modify the above mentioned references to a tensioning device of a chain saw for tensioning a chain, in any combination to meet the requirements of the claimed invention as set forth in claim 14. Claim 15 is considered because it contains the allowable subject matter of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/20/2022